[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 863 
Judgments reversed and complaint dismissed, with costs in all courts, on the ground that there is no evidence of occupation or constructive possession of the particular lots in suit for such a time or in such a manner as to establish title by adverse possession in any person or persons from whom the plaintiff claims to have derived its title. We decide no other question.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, THACHER and DYE, JJ. FULD, J., dissents in opinion in which DESMOND, J., concurs.